DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3062a” has been used to designate both an extending member of the inner coil and an extending member of the outer coil in Fig 4. Applicant’s reply indicated that a corrected drawing was filed, but no such drawing was included with applicant’s reply.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the claims have been amended to include that the heating assembly includes a first initial extending member and a second initial extending member and then recites “which extends from a center of the plate toward a circumference of the plate”. It is unclear if this portion of the claim refers to the heating assembly, the first and the second extending members or only the second initial extending member. Consistent with the instant specification, this is interpreted as inclusive of applying to the second initial extending member.
Regarding claims 1 and 10, the claims were amended in the final paragraph to indicate that the first initial extending member and the second initial extending member extend in opposite directions to form a first coil member and a second coil member. It is unclear if applicant intends to claim that the first extending member forms the first coil member and the second extending member forms the second coil member or if the claim is inclusive of the first extending member forming both coils or forming the second coil. For purpose of examination on the merits, the claim is being examined with an interpretation that the first extending member forms the first coil and the second extending member forms the second coil. Applicant may wish to add “respectively” to the claim to ensure that the claim clearly supports this interpretation only. Further it is unclear what is meant by the extending members form the coil members. It is unclear if the coil members are a substructure of the extending members or if the coil members are connected to the extending members. Consistent with the instant specification as 
Regarding claim 4-6, it is unclear how the first and second thermal conductive elements relate to the claimed structures of the heating assembly of claim 1 (i.e. the initial extending members and the coil members). For purpose of examination on the merits and consistent with the instant specification, the plural thermal conductive elements are interpreted as a structure that is the combination of the initial extending members and the coil members. Applicant is kindly requested to amend claims 4-6 to provide a clear indication of how the structures are related or to explain for the record which structure is which if they are different structures. Further it is noted that Fig 6 and & appear to demonstrate the initial extending member of the outer heater is the structure which passes through the thermal insulation assembly.
Regarding claim 7, it is unclear how the plural thermal conductive elements of claim 4 relate to the claimed structures of the heating assembly of claim 1 (i.e. the initial extending members and the coil members). For purpose of examination on the merits and consistent with the instant specification, the first thermal conductive element is interpreted as a structure that is the combination of the first initial extending member and the first coil member and the second thermal conductive element is interpreted as a structure that is the combination of the second initial extending member and the second coil member. Applicant is kindly requested to amend claims 7 to provide a clear indication of how the structures of the heating assembly and the thermal elements are 

Claim Interpretation
Consistent with the instant specification including the drawings as filed, recitation of “plural thermal conductive elements extending between the top and the bottom” in claim 4 and the recitation of the first and second thermal conductive elements extending “between the top and the bottom of the plate” in claim 7 is interpreted as inclusive of the thermal conductive elements extending in the volume between the top and the bottom of the plate. 
Consistent with the instant specification including the drawings as filed, recitation of the thermal insulation assembly ring “extending between the top and the bottom of the plate” in claim 8 is interpreted as extending in a direction between the top and the bottom of the plate. If applicant wishes to include the top and the bottom of the plate as the end points of the ring, applicant may wish to consider reciting extending from the top to the bottom of the plate (if such support exists in the instant specification as filed).
Consistent with the instant specification including the drawings as filed, recitation of the coil member is interpreted as inclusive of a coil shaped structure. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“heating assembly” in claims 1-3 and 8-9 interpreted as plural thermal conductive elements (p6, ln 16-20; note that “element” is not interpreted as a generic placeholder but instead interpreted as the term of art of a heating element structure) and equivalents thereof.
“thermal insulation assembly” in claims 1-7 and 10 interpreted as a ring extending in the direction between the top and bottom of the plate (p7, ln 28 – p8, ln 1) and equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Benjaminson (prev. presented 2017/0040191).
Regarding claim 1, Benjaminson teaches a wafer pedestal (135 Fig 1 [0023]), comprising: a plate (puck 200 Fig 2 [0027]) having a top, a bottom opposite to the top and a thickness extending between the top and the bottom (see puck 200 Fig 2), the plate defining a central axis (Z Fig 2); a heating assembly embedded in the plate (220-1 and 220-2 in Fig 3 [0029] [0036] or 264-1 and 264-2 in Fig 5 [0036-0037].) including a first initial extending member (initial uncovered portion of 264-1 Fig 5) and a second initial extending member (initial uncovered portion of 264-2 Fig 5) extending from a center of the plate toward a circumference of the plate (Fig 5) ; and a thermal insulation assembly embedded in the plate at a radial position (210 Fig 2 or 5, [0028] note the break is a ring space), the plate being divided into a first heating zone and a second heating zone based on the radial position [0028] or [0037]; wherein the first initial extending member (uncovered portion of 264-1 Fig 5) is connected to a coil member 
Regarding claim 4, Benjaminson teaches plural thermal conductive elements extending between the top and the bottom (220-1 and 220-2 in Fig 3 [0029] [0036] or 264-1 and 264-2 in Fig 5 [0036-0037]).
Regarding claim 7, Benjaminson teaches the heating assembly includes a first thermal conductive element bottom (220-1 in Fig 3 [0029] [0036] or 264-1 in Fig 5 [0036-0037]) and a second thermal conductive element bottom (220-2 in Fig 3 [0029] [0036] or 264-2 in Fig 5 [0036-0037]) extending between the top and the bottom of the plate (Fig 3, Fig 5), wherein the first thermal conductive element is defined by a first radius with respect to the central axis (Fig 5, see radius of inner heater 264-1), the second thermal conductive element is defined by a second radius with respect to the central axis (Fig 5, see radius of outer heater 264-2), and the thermal insulation assembly is defined by a third radius with respect to the central axis (see thermal insulation space ring 210 Fig 5), and wherein the second radius is larger than the third radius that is larger than the first radius (Fig 5).
Regarding claim 8, the thermal insulation assembly (210 Fig 5) is a ring (Fig 5), extending between the top and bottom plate (Fig 2, 3).
Regarding claim 10, Benjaminson teaches a reaction chamber (134 Fig 1 [0023]) comprising: a wafer pedestal (135 Fig 1 [0023]), comprising: a plate (puck 200 Fig 2 [0027]) having a top, a bottom opposite to the top and a thickness extending between the top and the bottom (see puck 200 Fig 2), the plate defining a central axis (Z Fig 2 a heating assembly embedded in the plate (220-1 and 220-2 in Fig 3 [0029] [0036] or 264-1 and 264-2 in Fig 5 [0036-0037].) including a first initial extending member (initial uncovered portion of 264-1 Fig 5) and a second initial extending member (initial uncovered portion of 264-2 Fig 5) extending from a center of the plate toward a circumference of the plate (Fig 5) ; and a thermal insulation assembly embedded in the plate at a radial position (210 Fig 2 or 5, [0028] note the break is a ring space), the plate being divided into a first heating zone and a second heating zone based on the radial position [0028] or [0037]; wherein the first initial extending member (uncovered portion of 264-1 Fig 5) is connected to a coil member (spirally wound and covered potion of 264-1 covered by 266-1 Fig 5) in the first heating zone and the second initial extending member (uncovered portion of 264-2 Fig 5) extends in an opposite direction (Fig 5, extends in an opposite direction than initial portion of 264-1 extends) and is connected to a second coil member (covered portion of 264-2 covered by 266-2 Fig 5) in the second heating zone. Note that coil is inclusive of a spirally wound structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-3, 5-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjaminson in view of Singh (prev. presented US 2010/0116788).
Regarding claim 2, Bejaminson remains as applied to claim 1 above. Benjaminson teaches the plate has a groove extending from the bottom toward the top (210 Fig 2, 3) but fails to teach the thermal insulation assembly is inserted into this groove because Benjaminson uses the space on the groove as the thermal insulation 
Regarding claim 3, Benjaminson remains as applied to claim 1 but fails to teach the thermal insulation assembly is sealed in the plate. Benjaminson teaches a ring space as the thermal insulation assembly. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. Benjaminson further teaches a bonding film (324 Fig 4) is provided over the thermal insulation material (over 332 Fig 4) to bond the puck (200 Fig 4 equivalent of claimed plate) to the base (310 Fig 4) of the pedestal. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the wafer pedestal of Benjaminson to include the thermal insulation material in the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030] and to seal it by use of the bonding material and base because this is a 
Regarding claim 5, the Benjaminson remains as applied to claim 4 above. Benjaminson demonstrates a central feed of the heaters (Fig 5, 262-1 and 262-2) and demonstrates a portion of the outer heater (264-2 Fig 5) crossing the thermal insulation assembly (210 Fig 5) but fails to teach it passes through. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. Benjaminson further teaches a bonding film (324 Fig 4) is provided over the thermal insulation material (over 332 Fig 4) to bond the puck (200 Fig 4 equivalent of claimed plate) to the base (310 Fig 4) of the pedestal. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the wafer pedestal of Benjaminson to include the thermal insulation material in the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030] and to attach it to the base because this is a functional alternative demonstrated for the purpose of supporting the plate on which the wafer is mounted and providing thermal contact to the back of the plate. In this configuration the thermal conductive element portion (264-2) passes through the thermal insulation assembly because it cannot pass below it. 
Regarding claim 6, the Benjaminson remains as applied to claim 4 above. Benjaminson demonstrates a central feed of the heaters (Fig 5, 262-1 and 262-2) and 
Regarding claim 9, Bejaminson remains as applied to claim 8 above. Benjaminson teaches the plate has a groove extending from the bottom toward the top (210 Fig 2, 3) but fails to teach the thermal insulation assembly is inserted into this groove because Benjaminson uses the space on the groove as the thermal insulation ring. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the thermal insulation of assembly of Benjaminson to have a filler material as the thermal insulation assembly ring and the substrate support includes the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030].
Claim(s) 1, 4, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjaminson in view of US Patent Application Publication 2013/0284721 of Yang et al., hereinafter Yang.
Regarding claim 1, Benjaminson remains as applied to claim 1 in the anticipation rejection above “coil member” has been interpreted as inclusive of a coil shaped structure. This rejection is provide to further demonstrate that applicant’s show heater shape is known and obvious because Benjaminson uses a spirally winding coil. Benjaminson teaches a wafer pedestal (135 Fig 1 [0023]), comprising: a plate (puck 200 
Regarding claim 4, Benjaminson teaches plural thermal conductive elements extending between the top and the bottom (220-1 and 220-2 in Fig 3 [0029] [0036] or 264-1 and 264-2 in Fig 5 [0036-0037]).
Regarding claim 7, Benjaminson teaches the heating assembly includes a first thermal conductive element bottom (220-1 in Fig 3 [0029] [0036] or 264-1 in Fig 5 [0036-0037]) and a second thermal conductive element bottom (220-2 in Fig 3 [0029] [0036] or 264-2 in Fig 5 [0036-0037]) extending between the top and the bottom of the plate (Fig 3, Fig 5), wherein the first thermal conductive element is defined by a first radius with respect to the central axis (Fig 5, see radius of inner heater 264-1), the second thermal conductive element is defined by a second radius with respect to the central axis (Fig 5, see radius of outer heater 264-2), and the thermal insulation assembly is defined by a third radius with respect to the central axis (see thermal insulation space ring 210 Fig 5), and wherein the second radius is larger than the third radius that is larger than the first radius (Fig 5).
Regarding claim 8, the thermal insulation assembly (210 Fig 5) is a ring (Fig 5), extending between the top and bottom plate (Fig 2, 3).
Regarding claim 10, Benjaminson remains as applied to claim 10 in the anticipation rejection above “coil member” has been interpreted as inclusive of a coil shaped structure. This rejection is provide to further demonstrate that applicant’s show heater shape is known and obvious because Benjaminson uses a spirally winding coil.  Benjaminson teaches a reaction chamber (134 Fig 1 [0023]) comprising: a wafer pedestal (135 Fig 1 [0023]), comprising: a plate (puck 200 Fig 2 [0027]) having a top, a bottom opposite to the top and a thickness extending between the top and the bottom .
Claim 2-3, 5-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjaminson in view of Yang as applied to claims 1, 4, and 8 above, and further in view of Singh.
Regarding claim 2, Bejaminson in view of Yang remains as applied to claim 1 above. Benjaminson teaches the plate has a groove extending from the bottom toward the top (210 Fig 2, 3) but fails to teach the thermal insulation assembly is inserted into this groove because Benjaminson uses the space on the groove as the thermal insulation ring. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the thermal insulation of assembly of Benjaminson to have a filler material as the thermal insulation assembly ring and the substrate support includes the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030].
Regarding claim 3, Benjaminson in view of Yang remains as applied to claim 1 but fails to teach the thermal insulation assembly is sealed in the plate. Benjaminson teaches a ring space as the thermal insulation assembly. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. Benjaminson further teaches a bonding film (324 Fig 4) is provided over the thermal insulation material (over 332 Fig 4) to bond the puck (200 Fig 4 equivalent of claimed plate) to the base (310 Fig 4) of the 
Regarding claim 5, the Benjaminson in view of Yang remains as applied to claim 4 above. Benjaminson demonstrates a central feed of the heaters (Fig 5, 262-1 and 262-2) and demonstrates a portion of the outer heater (264-2 Fig 5) crossing the thermal insulation assembly (210 Fig 5) but fails to teach it passes through. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. Benjaminson further teaches a bonding film (324 Fig 4) is provided over the thermal insulation material (over 332 Fig 4) to bond the puck (200 Fig 4 equivalent of claimed plate) to the base (310 Fig 4) of the pedestal. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the wafer pedestal of Benjaminson to include the thermal insulation material in the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030] and to attach it to the base because this is a functional alternative demonstrated for the purpose of supporting the plate on 
Regarding claim 6, the Benjaminson in view of Yang remains as applied to claim 4 above. Benjaminson demonstrates a central feed of the heaters (Fig 5, 262-1 and 262-2) and demonstrates a portion of the outer heater (264-2 Fig 5) crossing the thermal insulation assembly (210 Fig 5) but fails to teach it passes through. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. Benjaminson further teaches a bonding film (324 Fig 4) is provided over the thermal insulation material (over 332 Fig 4) to bond the puck (200 Fig 4 equivalent of claimed plate) to the base (310 Fig 4) of the pedestal. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the wafer pedestal of Benjaminson to include the thermal insulation material in the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030] and to attach it to the base because this is a functional alternative demonstrated for the purpose of supporting the plate on which the wafer is mounted and providing thermal contact to the back of the plate. In this configuration the thermal conductive element portion (264-2) passes through the thermal insulation assembly because it cannot pass below it. Regarding a cut out, this is directed to a product by process limitation for how the space in the thermal insulation 
Regarding claim 9, Bejaminson in view of Yang remains as applied to claim 8 above. Benjaminson teaches the plate has a groove extending from the bottom toward the top (210 Fig 2, 3) but fails to teach the thermal insulation assembly is inserted into this groove because Benjaminson uses the space on the groove as the thermal insulation ring. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the thermal insulation of assembly of Benjaminson to have a filler material as the thermal insulation assembly ring and the substrate support includes the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030].
Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. The arguments (reply p8-10) regarding the coil are not persuasive .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716